Title: To George Washington from George Read, 25 November 1777
From: Read, George
To: Washington, George



Sir.
Newark New Castle County [Del.] 25 Novr 1777.

I was honoured with yours of the 8th Instant delivered to me the 15th by Col: Pope, by whom I immediately wrote to persons in Authority in the Counties of Kent & Sussex to give him every Assistance in procuring Cloathing & Blankets for the Use of our Battalion with you. I know not what may be the success but have hopes that sufficient for their immediate wants will be obtained. The State had made some Provision in this way at the time of raising the Battalion in the beginning of the Year, A part of which was then only expended, but upon the March of Genl Howe’s Army through this County the greater part of what remained was sent by the person in whose Custody it was, with his own Effects, in A Vessel into Manto Creek near to Red-bank Fort, whether safe at this time I know not. It Consisted of 350 yds of Cloth of different kinds in remnants, the Gleanings of very many Shops, I have ordered an inquiry to be made respecting them—I luckily laid my hands upon 150 Yds of Linnen of the publick Stock saved from the Enemy’s searches in Wilmington which is made into Shirts ready for Col: Pope on his return.
The County of New Castle has heretofore been so stript of Blanketing that we have not got A sufficiency for the few Militia we have now in Service guarding the Shore of the Delaware, The Manufacture of this State ever was inconsiderable in proportion to its number of Inhabitants, depending principally on foreign Goods purchased at Philadelphia: That part of the State which did most in this way was severely pillaged by Genl Howe’s Army both as to the Cloathing of the People and their Sheep, so that their distress is great at this Season; to give you some Idea of the amazing price Necessaries have arose to, A person next door to me has just purchased A little American made linnen at 58/ ⅌ Yard such as but 3 Years since might have been had for 4/—I have A Tanners Bill for Leather for my own Use now before me in which Soal leather is charged at 10/ ⅌ lb. 2 Calf Skins at 70/ each and A 3d at 90/. the three not weighing all together 6 lb.—Shoes sell from Six to Eight dollars ⅌ pair—how to remedy these things I know not, they make unfavourable impressions.
I have the Satisfaction to inform Your Excellency that we have checked and put almost an entire Stop to that intercourse which was

had with the Enemy’s Ships in our River, this employs all the Militia we can draw out along A Shore of more than One hundred and twenty Miles, and too many of our people are disposed to supply themselves with Salt, Sugar, Coffee &c. at lower Rates than they can be had for within the State, for such has been the produce of most of the traffick yet discovered—Our State has been peculiarly unlucky in the Captivity of Mr President McKinly, of the publick papers, Monies and records, it damped the Spirits of our people, and they are not over the Effects of it. while on this Subject I must entreat your Excellency’s Attention to the Obtaining his Release by Exchange as soon as it may be in Your power. his Usefulness was such that his loss is severely felt through the State, and particularly by myself, upon whom that duty devolves as Speaker of the Legislative Council, I am truly inadequate to either Station, but especially that of Vice-President and such is the Provision in the Constitution of our State, that it cannot be well altered without doing A worthy Man (our President) injustice—Be Assured that in procuring his Speedy return here you will do A signal favour to the State, as well as to your Excellency’s most Obedient Humble Servt

Geo: Read

